DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/284,665 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas et al. (US Pub. No.: 2010/0064491 A1) (hereinafter Dumas).
Regarding claim 1, Dumas discloses a method of manufacturing a sheet-like composite part, comprising the following process steps: 
Providing a substantially planar arrangement (10,1, 11) comprising core layer (1) sandwiched between a pair or skin layers (10, 11), a first face of the core layer being adjacent and substantially parallel to a skin layer (10) and said skin layers and a second face of the core layer being adjacent and substantially parallel to the other skin layer (11) the skin layers (10, 11) each comprising a thermoplastic skin (¶0074), the core layer (1) comprising thermoplastic fibers, with other natural mineral or artificial fibers (corresponding to reinforcement fibers) (¶0030), heating and pressing the sandwich arrangement (10, 1, 11) followed by cooling, thereby obtaining the composite article (¶0073; Fig. 3). 
Dumas further discloses the core (1) is folded via folding element (5) which naturally forms Z-oriented core layer (Fig. 3 and Fig. 15). The folding of the core (1) predominantly oriented in an orientation direction (Z) perpendicular to the first and second faces (Fig. 3). The benefit of doing so would have been to make the composite thicker and stronger. It would have been obvious to a person of ordinary skill in the art at the time of invention to place the core in Z-orientation as disclosed by Dumas the benefit of doing so would have been to make the composite thicker and stronger. 
Claim(s) 2-6, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas as applied to claims above, and further in view of Bengt Andersson (SE 1450978 A1) (hereinafter Benget).
Regarding claim 2, the limitations of claim 1 are taught by Dumas as cited above. Dumas is silent about limitations of claim 2. Benget also discloses a method of manufacturing a sheet-like composite part. The method discloses providing at least one sheet of a pre-consolidated low weight reinforced thermoplastic with upper face (6a), a lower face (6b) and a sheet thickness (Fig. 2); cutting the sheet into a plurality of substantially congruent core strips each having a strip length (L) and a strip width (W), each core stripe comprising an upper face portion and a lower face portion spaced apart by a strip thickness corresponding to said sheet thickness; arranging the core strip with a face-on-face manner thereby forming a core stack with a stack length corresponding to said strip length with a stack height corresponding to said strip width (W) and with a stack width corresponding to a multiple of said strip thickness, whereby said at least one core stack from said Z-oriented core layer with exposed first and second faces for applying thereto surface layers (11) and (12) for applying thereto surfaces to form said sandwich arrangement (11, 9, 12) (Fig. 3 and 4; Pages 8 and 9). The benefit of doing so would have been to comprise a composite part with reinforcing core. 
Regarding claim 3, Benget discloses a use of separation layer which is made of reinforcing fabric (4) (Page 16). 
Regarding claim 4, Benget disclose the Z-oriented core layer comprises a single core stack (Fig. 4). 
Regarding claim 5, Benget discloses the Z-oriented core layer comprise at least two core stacks (Fig. 7). 
Regarding claim 6, Benget discloses the core stack comprises core strip (2, 3, 4) of different compositions (Fig. 6 and Fig. 8).  
Regarding claim 8, Benget discloses the core strips are heated before being arranged in into a core stack for subsequently applying skin layers and carrying out process (Page 8, Ln 21-29; Fig. 3).
Regarding claim 10, Benget discloses reinforcement fibers are glass fibers (Page 16, Ln 09-24). 
Regarding claim 11, Dumas discloses the skin layers (10, 11) are made of thermoadhesive film (¶0079). Which would naturally include any of the listed thermoplastic. 
Regarding claim 12, Benget disclose the top and bottom skins 11, 12 consist of glass fiber reinforced plastic or sheets of any other suitable material (Page 10, Ln 1-4). Benget further disclose the use of reinforcement layer made of woven fibrous material (Page 16, Ln 11-16). Thus, a person of ordinary skill in the art can readily include the reinforced layers within skin layers when manufacturing a sheet-like composite part. The benefit of doing so would have been to manufacture a stronger composite part. 
Allowable Subject Matter
Claims 7, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746